                                            Case 2:19-cv-00292-JCM-BNW Document 12 Filed 04/26/19 Page 1 of 3



                                        1 BRYAN CAVE LEIGHTON PAISNER LLP
                                          Sean K. McElenney, 9122
                                        2 Two North Central Avenue, Suite 2100
                                          Phoenix, Arizona 85004-4406
                                        3 Telephone: (602) 364-7000
                                          Fax:       (602) 364-7070
                                        4 Email: skmcelenney@bclplaw.com
                                        5 BRYAN CAVE LEIGHTON PAISNER LLP
                                          Richard Cassetta (Pro Hac Vice Application to be filed)
                                        6 One Metropolitan Square
                                          211 North Broadway, Suite 3600
                                        7 St. Louis, Missouri 63102-2750
                                          Telephone: (314) 259-2000
                                        8 Fax:        (314) 259-2020
                                          Email:      richard.cassetta@bclplaw.com
                                        9 Attorneys for Defendants
                                       10                     IN THE UNITED STATES DISTRICT COURT

                                       11                                DISTRICT OF NEVADA
TWO NORTH CENTRAL AVENUE, SUITE 2100
  BRYAN CAVE LEIGHTON PAISNER LLP


                   (602) 364-7000




                                       12 ANTHONY THOMAS,                                   No. 2:19-cv-00292
    PHOENIX, ARIZONA 85004-4406




                                       13                Plaintiff,
                                                                                            (Jury Trial Demanded)
                                       14         vs.
                                       15 COMBE INCORPORATED; COMBE
   TELEPHONE:




                                          PRODUCTS, INC.; COMBE
                                       16 LABORATORIES, INC.; COMBE
                                          INTERNATIONAL LLC f/k/a COMBE
                                       17 INTERNATIONAL LTD.,
                                       18                Defendants.
                                       19
                                       20     MOTION FOR EXTENSION OF TIME TO FILE VERIFIED PETITION AND
                                       21                       DESIGNATION OF RESIDENT COUNSEL
                                       22                                      (First Request)
                                       23         COME NOW Defendants Combe Incorporated, Combe Products, Inc., Combe
                                       24 Laboratories, LLC (f/k/a Combe Laboratories, Inc.), and Combe International, LLC
                                       25 (f/k/a Combe International, Ltd.) (collectively “Defendants”) and through their
                                       26 undersigned counsel, respectfully request a 17-day extension of time, up to and including
                                       27 May 13, 2019, to file their Verified Petition and Designation of Local Counsel (See Doc.
                                       28 No. 5).
                                            Case 2:19-cv-00292-JCM-BNW Document 12 Filed 04/26/19 Page 2 of 3




                                        1           1.    On March 14, 2019, Defendants filed a motion for extension of time to
                                        2 answer or otherwise respond to Plaintiff’s complaint. See Doc. No. 4. Defendants’
                                        3 motion was granted by the Court on March 20, 2019. See Doc. No. 11. Defendants have
                                        4 until May 13, 2019 to answer or otherwise respond to Plaintiff’s complaint in this case.
                                        5 Id.
                                        6           2.    On March 14, 2019, the Court ordered counsel to file a Verified Petition and
                                        7 Designation of Local Counsel (See Local Rule IA 11-2) by April 28, 2019. See Doc. No.
                                        8 5.
                                        9           3.    Defendants have been searching for resident counsel, but have not yet made
                                       10 a decision regarding who they will retain as resident counsel in this matter.
TWO NORTH CENTRAL AVENUE, SUITE 2100




                                       11           4.    Because Defendants have not yet decided on resident counsel, Defendants’
  BRYAN CAVE LEIGHTON PAISNER LLP


                   (602) 364-7000
    PHOENIX, ARIZONA 85004-4406




                                       12 non-resident counsel cannot complete the form Verified Petition and Designation of
                                       13 Local Counsel, which requires the signature of resident counsel.
                                       14           5.    Defendants expect that they will retain resident counsel prior to the filing of
   TELEPHONE:




                                       15 their responsive pleading on May 13, 2019, at which time non-resident counsel can
                                       16 complete the form petition.
                                       17           6.    Pursuant to Local Rule IA 6-1 and Fed. R. Civ. P. 6, the Court may grant a
                                       18 motion for extension of time on motion of a party before the original time expires.
                                       19 Defendants are still within their time to file the Verified Petition and Designation of
                                       20 Local Counsel.
                                       21           7.    For the reasons stated above, Defendants respectfully request an extension of
                                       22 time of 17 days, up to and including May 13, 2019 (the deadline for their first responsive
                                       23 pleading), to file a Verified Petition and Designation of Local Counsel.
                                       24           WHEREFORE, Defendants respectfully request a sixty-day extension of time of
                                       25 17 days, up to and including May 13, 2019, to file a Verified Petition and Designation of
                                       26 Local Counsel.
                                       27
                                       28



                                                                                           2
                                             MOTION FOR EXTENSION OF TIME TO FILE VERIFIED PETITION AND DESIGNATION OF LOCAL COUNSEL
                                            Case 2:19-cv-00292-JCM-BNW Document 12 Filed 04/26/19 Page 3 of 3




                                       1         DATED this 26th day of April, 2019.
                                       2
                                                                                         BRYAN CAVE LEIGHTON PAISNER LLP
                                       3
                                       4                                                 By /s/ Sean K. McElenney
                                                                                            Sean K. McElenney
                                       5                                                    Two North Central Avenue, Suite 2100
                                                                                            Phoenix, Arizona 85004-4406
                                       6
                                                                                         and
                                       7
                                                                                         Richard P. Cassetta
                                       8                                                 One Metropolitan Square
                                                                                         211 North Broadway, Suite 3600
                                       9                                                 St. Louis, MO 63102
                                                                                         Telephone: (314) 259-2000
                                       10                                                Facsimile: (314) 259-2020
                                                                                         Email: richard.cassetta@bclplaw.com
TWO NORTH CENTRAL AVENUE, SUITE 2100




                                       11
  BRYAN CAVE LEIGHTON PAISNER LLP


                   (602) 364-7000




                                                                                         Attorneys for Defendants Combe Incorporated,
    PHOENIX, ARIZONA 85004-4406




                                       12                                                Combe Products, Inc., Combe Laboratories,
                                                                                         LLC (f/k/a Combe Laboratories, Inc.), and
                                       13                                                Combe International, LLC (f/k/a Combe
                                                                                         International, Ltd.)
                                       14
   TELEPHONE:




                                       15 IT IS SO ORDERED.
                                       16
                                       17
                                          BRENDA WEKSLER
                                       18 UNITED STATES MAGISTRATE JUDGE
                                       19 DATED: May 10, 2019
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28



                                                                                           3
                                             MOTION FOR EXTENSION OF TIME TO FILE VERIFIED PETITION AND DESIGNATION OF LOCAL COUNSEL
